Exhibit TIERONE BANK FIFTH AMENDED AND RESTATED CONSULTATION PLAN FOR DIRECTORS FOREWORD TierOne Bank (“Bank”) hereby approves and adopts this TierOne Bank Fifth Amended and Restated Consultation Plan for Directors (“Plan”), effective as of December 17, 2008 (the “Effective Date”).This Plan supersedes in its entirety the Bank’s Fourth Amended and Restated Consultation Plan for Directors, which was previously amended and restated as of July 27, 2006. This Plan is being amended and restated in order to comply with the requirements of Section 409A of the Code (as defined below), including the guidance issued to date by the Internal Revenue Service (the “IRS”) and the final regulations issued by the IRS in April 2007. The Plan is intended to promote the interests of the Bank by providing: (i) an added incentive to continue service to the Bank, (ii) for the continued advice of retiring members of its Board of Directors, and (iii) eligible Directors with retirement income. This Plan, upon its Effective Date, hereby amends, restates and supersedes all prior plans of the Bank purporting to grant benefits of a similar nature to its present or retiring Directors, and specifically supersedes and replaces Board Resolution BD 04-7-21. SECTION 1 DEFINITIONS As used herein, the following terms shall have the following respective meanings, unless a different meaning is required by the context: 1.1“Bank” means TierOne Bank, a federal savings bank or its successor-in-interest. 1.2 “Beneficiary” means the one person designated by the Participant on the Beneficiary designation form to receive benefits, if any, to which the Participant was entitled at the time of the Participant’s death. If there is no valid Beneficiary designation form on file at the time of the Participant’s death, the Participant’s Spouse shall be the Beneficiary, if living. 1.3 “Board of Directors” means the Board of Directors of the Bank or its successor-in-interest. 1.4 “Chairman” means any member of the Board of Directors who was formally elected and served the Board of Directors of the Bank as its Chairman for at least three (3) years of Service. 1.5 “Change of Control” means a change in the ownership of the Bank or the Holding Company, a change in the effective control of the Bank or the Holding Company or a 1 change in the ownership of a substantial portion of the assets of the Bank or the Holding Company, in each case as provided under Section 409A of the Code and the regulations thereunder. 1.6“Code” mean the Internal Revenue Code of 1986, as amended. 1.7 “Committee” means the Committee designated by the Board of Directors to administer the Plan pursuant to Section 5. 1.8 “Consulting Agreement” means the consulting agreement by and between a Participant and the Bank after such Participant ceases to be a Director, pursuant to which the Participant agrees to provide consulting services to the Bank as, and if, requested from time to time by the Board of Directors, not to exceed four (4) days each month, provided that to the extent a Participant does not provide services to the Bank under the Consulting Agreement during any month during the term of the Consulting Agreement or provides less than four (4) days of services during any such month, such non-provided days shall accumulate and carryover; however, the Participant shall not be obligated in any month during the term of the Consulting Agreement to provide more than twelve (12) days of consulting services and any accumulated days of consulting services existing on the termination of the Consulting Agreement shall lapse. 1.9“Director” means a member of the Board of Directors of the Bank. 1.10 “Disability” means a Participant (i) is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than 12 months, or (ii) is, by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than 12 months, receiving income replacement benefits for a period of not less than three months under an accident and health plan covering employees of the Bank or the Participant’s Employer (or would have received such benefits if the Participant had been eligible to participate in such plan). 1.11 “Effective Date” means the last date reflected in the first sentence of this Plan. 1.12 “Holding Company” means TierOne Corporation, the parent corporation of the Bank. 1.13 “Participant” means a Director or former Director who participates in the Plan pursuant to Section 2. 1.14 “Plan” means the TierOne Bank Fourth Amended and Restated Consultation Plan for Directors as herein set forth, and as may be amended from time to time. 1.15 “Retirement Date” means the date on which a Participant has a cessation of or decline in Service, including termination thereof based upon the death or Disability of the 2 Participant, a Change of Control, or otherwise by the action of the Participant or the Bank, which cessation of or decline in Service constitutes a Separation from Service. 1.16 “Service” means membership on the Board of Directors as a Director, including membership on the Board of Directors as a Director prior to the Effective Date. 1.17 “Separation from Service” means a termination of the Director’s services (whether as an employee, consultant or independent contractor) to the Bank (including companies which are deemed to be part of a controlled group of corporations with the Bank for purposes of Treasury Regulation §1.409A-1(h)) for any reason.Whether a Separation from Service has occurred shall be determined in accordance with the requirements of Section 409A of the Code based on whether the facts and circumstances indicate that the Bank and the Director reasonably anticipated that no further services would be performed after a certain date or that the level of bona fide services the Participant would perform after such date (whether as an employee, consultant or independent contractor) would permanently decrease to no more than twenty percent (20%) of the average level of bona fide services performed (whether as an employee, consultant or independent contractor) over the immediately preceding thirty-six (36) month period. 1.18 “Specified Employee” means a key employee as defined in Section 416(i) of the Code (without regard to Section 416(i)(5) of the Code) and as otherwise defined in Section 409A of the Code and the regulations thereunder. 1.19“Spouse” means the spouse of a Participant at the Participant's date of death. Except where otherwise clearly indicated by the context, any masculine terminology used herein shall include the feminine and vice versa, and the definition of any term herein in the singular shall include the plural and vice versa. SECTION 2 PARTICIPATION 2.1Commencement of Participation. All Directors are and shall become Participants in the Plan. All new Directors shall become Participants immediately upon the commencement of the individual’s Service as a Director. 2.2Continuation of Participation. A Director who has become a Participant shall continue as a Participant as long as he or she continues to be a Director or is entitled to benefits under the Plan. 3 SECTION 3 RETIREMENT BENEFITS 3.1Entitlement to Benefits. (a)A Participant who: (i) has ten (10) or more years of Service as of the Participant’s Retirement Date; and (ii) if requested by the Board of Directors or the Bank, executes the Consulting Agreement within 30 days after the Participant’s Retirement Date; and (iii) provided a Consulting Agreement is executed by the Participant as provided herein, continues to provide the services agreed to in the Consulting Agreement, unless relieved of such services through the judgment of the Board of Directors under Section 4.2 of the Plan; shall have a vested right to receive retirement benefits determined under the first sentence of Section 3.2 below. (b)A Participant who: (i) has five (5) or more years, but less than ten (10) years, of Service as of the Participant’s Retirement Date; and (ii) if requested by the Board of Directors or the Bank, executes the Consulting Agreement within 30 days after the Participant’s Retirement Date; and (iii) provided a Consulting Agreement is executed by the Participant as provided herein, continues to provide the services agreed to in the Consulting Agreement, unless relieved of such services through the judgment of the Board of Directors under Section 4.2 of the Plan; shall have a vested right to receive fifty percent (50%) of the retirement benefits determined under the first sentence of Section 3.2 below. (c) In the event a Participant does not satisfy any of the requirements of Sections 3.1(a) or 3.1(b) above as of the Participant’s Retirement Date and the Participant terminates Service because of a Change of Control while actively serving as a member of the Board of Directors, such Participant shall have a vested right to receive fifty percent (50%) of the retirement benefits determined under the first sentence of Section 3.2 below. (d) Notwithstanding the foregoing, no benefits may be paid to a Participant if a cease and desist order has been entered by the Office of Thrift Supervision (“OTS”) or any other regulatory body or agency regulating the activities of the Bank requiring the Participant to cease participating in the affairs of the Bank. 4 3.2Amount of Benefits. The annual benefit payable under the provisions of Section 3.1(a) above to a Participant each year shall be equal to the average of the annual monthly Board fees and yearly retainer, if any, paid to the Participant for the last three (3) years of Service prior to the Retirement Date, as reduced by the following percentage for each respective such year: Year Percent Reduction Year 1 0% Year 2 20% Year 3 40% Year 4 60% Year 5 80% The annual benefit payable under the provisions of Sections 3.1(b) or 3.1(c) above to a Participant for each such respective year shall be equal to fifty percent (50%) of the amount determined in the first sentence of this Section 3.3Extra Chairman Benefits. An additional benefit in the same amount as paid to retired Participants shall be paid to any Participant who also served as a Chairman, as defined in Section 1.
